Citation Nr: 1731970	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-44 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation for left tarsal tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to September 1989.  
This matter comes to the Board of Veterans' Appeals (Board) from June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an October 2010 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing at a local VA office.  That request was withdrawn by the Veteran's representative in an April 2014 statement.    The Veteran's claim was previously before the Board in July 2016 and July 2015 but was remanded to the Agency of Original Jurisdiction for further development.  The requested development has been completed and the matter is now properly before the Board. 


FINDING OF FACT

The Veteran's service-connected tarsal tunnel syndrome manifests, at worst, with mild incomplete paralysis of the anterior tibial nerve.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation for tarsal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.124a, Diagnostic Code 8523 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by an October 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the May 2009 and November 2014 VA examinations are adequate for the purposes of determining disability evaluation, as they involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnosis provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The instant claim was previously remanded by the Board in July 2016.  Specifically, the Board directed that an addendum medical opinion considering the validity of the Veteran's tarsal tunnel diagnosis be submitted.  The requested opinion was completed by the examiner who provided the November 2015 VA examination and associated with the claims file in August 2016. Accordingly, the Board finds there has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Ratings

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1; Schafrath, 1 Vet. App. 589.  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in October 2008.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Entitlement to an Initial Compensable Disability Evaluation for Left Tarsal Tunnel Syndrome

In a June 2009 rating decision, the Veteran was service-connected and assigned a noncompensable disability rating, effective October 2008, for tarsal tunnel syndrome under Diagnostic Code 8523.  See 38 C.F.R. § 4.124a.  The Board considers whether an initial compensable disability evaluation for tarsal tunnel syndrome is warranted.

Under Diagnostic Code 8523, a noncompensable disability evaluation is warranted for mild incomplete paralysis of the anterior tibial nerve.  A 10 percent disability evaluation requires moderate incomplete paralysis of the anterior tibial nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8523.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a. 

After a review of all the evidence, the Board finds that the probative evidence of record demonstrates that the Veteran's paralysis of the anterior tibial nerve is mild at worst.  

In a May 2009 VA examination, the Veteran was diagnosed with tarsal tunnel syndrome of the left leg.  Neurologic examination showed normal tone, bulk, and strength throughout all four extremities.  In the left ankle he had dorsiflexion from 0 to 10 degrees active and passive with pain throughout.  Sensory examination revealed mildly diminished sensation in the superolateral aspect just above the left ankle.  The Veteran was diagnosed with tarsal tunnel syndrome of the left leg and left ankle strain, left knee degenerative arthritis, and lumbar strain.

In a October 2010 VA Form 9, Appeal to the Board of Veterans' Appeals,  the Veteran stated he was experiencing then nearly constant pain and decreased sensation in his left ankle due to his tarsal tunnel syndrome.  In turn, the Veteran's claim was remanded by the Board and the Veteran underwent a new VA examination in November 2015.

In the November 2015 VA examination, the Veteran demonstrated no constant or intermittent pain in the lower extremities.  The Veteran showed 5/5 (normal) muscle strength for ankle plantar and dorsiflexion.  There was no muscle atrophy, and the Veteran's deep tendon reflexes all tested normal.  The VA examiner noted that the Veteran used no assistive devices, had no other physical findings or complications, and experienced no functional impact due to his nerve condition.

The Veteran did indicate mild numbness in the lower extremities, and decreased sensation in the thigh/knee, lower leg/ankle, and foot/toes.  However, the VA examiner specifically noted this was not due to the Veteran's service-connected tarsal tunnel syndrome, but rather a result of the Veteran's long standing non-service connected diabetes mellitus.  The examiner further explained that there was no subjective/objective evidence of tarsal tunnel syndrome in the Veteran's medical history or previous examinations.  Rather, the examiner determined that the Veteran's decreased sensation in lower extremities was due to peripheral neuropathy, resulting from Veteran's non-service connected diabetes mellitus.  Finally, the examiner noted that the May 2009 diagnosis of tarsal tunnel syndrome was made in error.  

Following the November 2015 VA examination, the Veteran's claim was remanded for an addendum opinion regarding the November 2015 VA examination determination.  In August 2016, and addendum opinion was completed by the November 2015 VA examiner.  In the addendum opinion, the VA examiner stated that the May 2009 VA examination diagnosis of tarsal tunnel syndrome "was based on subjective symptoms and without evaluation of the right lower extremity.  Please note no rationale [was] given to support this opinion/statement.  Thus [service-connected] tarsal tunnel syndrome [diagnosis] was no doubt made in error."  In accordance with the July 2016 remand directives, the VA examiner noted the Veteran's service treatment records in November 1987 did document possible tarsal tunnel syndrome, but that diagnosis was ruled out in July 1987 with a distal neurocirculatory examination, and a November 1988 neurologic and vascular examination, each of which returned "normal" results.  Finally, the addendum opinion highlighted the November 2015 VA examination results that showed the Veteran was only suffering from "painless sensory peripheral neuropathy", a symptom consistent with the Veteran's with history of diabetes mellitus.    

In light of the November 2015 VA examination, and the August 2016 addendum opinion, the Board finds the probative medical evidence of record indicates the Veteran's tarsal tunnel syndrome diagnosis in May 2009 was in error.  In addition, the probative medical evidence of record does not establish that the Veteran exhibits moderate paralysis of the anterior tibial nerve, as required for a 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8523.  

The Board acknowledges the Veteran's contentions that his service-connected tarsal tunnel syndrome warrants a compensable evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8523 with respect to determining the severity of his service-connected tarsal tunnel syndrome, as he does not assert moderate incomplete paralysis of the anterior tibial nerve.  Further, in this case the Veteran does not have the training, skills, or expertise needed to determine whether moderate paralysis of a specific nerve exists.  His lay opinion is less probative than the VA examiner's.  

As a preponderance of the evidence is against the assignment of a compensable disability rating for the Veteran's tarsal tunnel syndrome, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Finally, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an initial compensable disability evaluation for tarsal tunnel syndrome is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


